Citation Nr: 1310925	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-38 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970.  He served in Vietnam and his military occupational specialty was armored intelligence specialist.  He was awarded the Vietnam Service Medal, the Vietnam Campaign Medal with 60 device, two Overseas bars, and the Expert M-16 Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied claims for service connection for bilateral hearing loss and tinnitus.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, except as otherwise stated herein.  

In a rating decision in June 2009 service connection was granted for bilateral hearing loss and assigned an initial 20 percent rating for this disability, both effective from December 27, 2008.  In July 2009 the Veteran disagreed that effective date but a December 2009 rating decision granted an earlier effective date of August 9, 2007.  The Veteran appeal either the 20 percent rating assigned for his bilateral hearing loss or this even earlier effective date.  Thus, these matters are not at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1997).  

The Board remanded the case in August 2012 to afford the Veteran the opportunity to testify in support of his claim.  The Veteran testified at a January 2013 videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript thereof is contained within Virtual VA.  


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, the objective evidence of record demonstrates that tinnitus is related to acoustic trauma during the Veteran's active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a) and (b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA a obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in October 2007, prior to the initial February 2008 adjudication of the claim for service connection for tinnitus.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

As to the duty to assist, the RO has assisted the Veteran by obtaining his STRs.  As to the suggestion by the Veteran that his STRs are incomplete because they, or some of those records, were destroyed in a fire, there is virtually nothing which suggests that either the STRs are incomplete or were damaged or destroyed in a fire.  Moreover, the Board notes that the Veteran does not contend that he ever complained of either a hearing loss or tinnitus to any medical or other personnel that would be likely to record such matters; or that he ever sought or received treatment for hearing loss or tinnitus.  In short, he has not suggested that there exist any possible STRs which would document either hearing loss or tinnitus.  

The RO has also obtained the Veteran's records from the Social Security Administration (SSA) as well as postservice private clinical records.  Further the Veteran has rendered testimony in support of his claim at a January 2013 videoconference, a transcript of which is contained in Virtual VA.  And this was in substantial compliance with the August 2012 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In the Veteran's November 2008 VA Form 9, Appeal to the Board, he reported that the January 2008 VA examiner should have given the Veteran better instructions in taking the audiometric test and he requested an additional VA examination.  An additional VA examination was conducted in December 2008.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There has been no expression of disagreement with the conduct or the results of the December 2008 VA examination, that examiner, or the opinion reached at that time.   So, the adequacy of the latter examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

A March 1968 preinduction examination audiometric testing revealed the Veteran's hearing acuity was normal, bilaterally.  He had no pertinent complaints or history in an adjunct medical history questionnaire.  

The April 1970 examination for service discharge was negative and the Veteran's hearing of the whispered voice was 15/15 in each ear.  No audiometric testing was conducted.  He had no pertinent complaints or history in an adjunct medical history questionnaire.  

Private medical records from SSA show that in January 2001 it was reported that the Veteran had a hearing loss and tinnitus.  In June 2005, on an Internal Medicine evaluation, it was noted that he could hear a conversational voice across the examining room.  

Records of the Garrison Family Medical Group from 2001 to 2005 show that in June 2005 the Veteran had a lesion on his right ear.  There were no recorded complaints of tinnitus.  

In a November 2007 statement W. P., a Ph.D. audiologist reported that on a hearing evaluation in October 2007 the Veteran's case history was positive for tinnitus and a long-standing hearing loss, thought to be due to intense noise exposure associated with his military service.  He had been an Army track commander working in close support with heavy artillery.  While aboard an armored personnel carrier he was routinely exposed, at close range, to heavy machine gun fire during combat duty.  About five years after service "he noted hearing loss with tinnitus becoming apparent 20 years later."  The October 2007 audiometric testing revealed bilateral sharply falling sensorineural thresholds, reaching severe hearing loss for the higher frequencies.  He had a significant hearing loss and tinnitus, bilaterally, in a type and pattern associated with intense noise exposure.  It was more likely than not that a significant portion of his losses were due to intense noise exposure associated with his military service.  These losses were in excess of what was expected due to the aging process alone.  Nothing in his history other than his military noise exposure appeared to account for the hearing loss and tinnitus he now experienced.  

Records of Dr. K. R. from 2003 to 2007 included duplicates of records from the Garrison Family Medical Group noted above but the additional records do not reflect any complaint or mention of tinnitus.  

On VA examination in January 2008 the Veteran's claim file was reviewed.  It was noted that his March 1968 preinduction examination revealed normal hearing, bilaterally.  An October 2007 private audiogram revealed a bilateral sensorineural hearing loss, worse in the high frequencies, and a complaint of tinnitus at that time.  The Veteran now complained of the insidiously onset of a hearing loss and its' gradual progression over many years.  Reportedly, he had first sought a hearing evaluation in the late 1970s; however, findings from that evaluation were not of record.  His otological history was reported as unremarkable.  He complained of difficulty hearing speech in all listening environments.  Military noise exposure had been conceded.  He had worked after service as a custodian and in a retail computer store.  His tinnitus was bilateral and was concomitant with his hearing loss symptoms.  The tinnitus was a constant ringing or buzzing.  Tympanograms were normal, bilaterally, and middle ear pathology was not suspected.  Speech recognition thresholds disagreed with pure tone thresholds.  Word recognition could not be reliably assessed and the test was abandoned.  The examiner indicated that the Veteran's responses were not reliable.  After audiometric testing the diagnosis was some degree of hearing loss with functional overlay, with hearing sensitivity remaining currently undetermined.   

In the Veteran's November 2008 VA Form 9, Appeal to the Board, he reported that he had been in combat in Vietnam and his hearing problems were related to combat acoustic trauma.  

On VA examination December 2008 the examiner reported reviewing the C-file for pertinent information.  The Veteran reported military noise exposure from working as a track commander in the artillery.  He denied any occupation or recreational noise exposure.  The examiner reported that a review of the STR showed a whispered voice test was performed at separation, which the examiner stated is a subjective, non-frequency specific measure.  One of the shortcomings os such testing was that it was not sensitive to a high frequency hearing loss.  Stated differently, an individual with a high frequency hearing loss could pass the whispered voice test.  Therefore, the examiner stated that it is possible that hearing loss was present at discharge and not detected.  Although the Veteran had not had a hearing evaluation until 1983, he reported having noticed his hearing problem soon after service.  It was the examiner's opinion that it was at least as likely as not that there was a reasonable nexus between the current hearing loss and military noise exposure.  The examiner provided the rationale that the degree of hearing loss evidenced was greater than would be expected from presbycusis in isolation, there did not seem to be another plausible etiology, military noise exposure had been conceded, and the configuration of the current hearing loss was consistent with a noise induced etiology.  The examiner further stated that it was less likely as not that there was a reasonable nexus between the Veteran's tinnitus and the miliary noise exposure because the onset in 1983 was remote in time from the military noise exposure.   

In VA Form 21-4138, Statement in Support of Claim in July 2009 the Veteran reported that as to one VA examiner's statement that the onset of tinnitus was 13 years after service, the tinnitus had been present for years and he had dealt with it all his postservice life.  

At the January 2013 videoconference the Veteran testified that prior to service he had no hearing loss or tinnitus, even in his occupation as a paper cutter.  During service he had been assigned to armored personnel carriers for about 8 months but was switched to an artillery unit and he was with this unit for 2 months while in Vietnam.  He had first noticed tinnitus about 1 1/2 years after his military service and it had progressively worsened since then.  He had the onset of tinnitus during service from the noise of armored vehicles and from artillery fire to which he was exposed without any hearing protection.  The ringing, or tinnitus, was in both ears during service.  The first time he reported it was when he first saw a VA physician in Port St. Lucie.  He had not reported having tinnitus at service discharge.  Since his military service he had not had any jobs which could cause tinnitus and he had now been diagnosed as having tinnitus by his family physician, Dr. P., of Jensen Beach, Florida.  Also, he had submitted the records of this physician to VA.  

The Veteran testified that he had no idea how VA adjudicators had come to the conclusion that he had reported having the onset of tinnitus in 1983, except perhaps by some misunderstanding of some VA personnel.  Since his military service he had not shot any guns or worked in a noisy environment.  The Veteran and his representative observed that VA had conceded that the Veteran had been exposed to acoustic trauma.  He clarified that during service his tinnitus had been continuous and not merely recurrent, although the volume of the ringing had fluctuated during service.  However, about 1 1/2 years after service the overall volume of the tinnitus became worse.  He had first sought treatment for hearing loss or tinnitus in about 2005 or 2006.  The Veteran also testified that he had been told that his military records had been destroyed in a fire in St. Louis.  The Veteran's service representative stated that while in Vietnam the Veteran had served as a track commander in the artillery and that there was a supporting statement from the Perry Hearing Center.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a disability requires (1) the existence of a present disability: (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the nexus requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed.Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Previously, caselaw allowed for continuity of symptomatology to be used beyond the list of chronic diseases in 38 C.F.R. § 3.309(a).  See Savage v. Gober, 10 Vet. App. 448, 495-96(1997), Kent v. Nicholson, 20 Vet. App. 1 (2006) and Barr v. Nicholson, 21 Vet. App. 303 (2007); see also dictum in Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed.Cir. 2008).  However, recently in Walker v. Shinseki, No. 2011-7184, slip op. at 14 (Fed.Cir. Feb. 21, 2013); 2013 WL 628429 (C.A.Fed.) these cases were explicitly overruled by the United States Court of Appeals for the Federal Circuit.  In sum, in Walker, No. 2011-7184, slip op. (Fed.Cir. Feb. 21, 2013) it was held that continuity of symptomatology could be used to establish service connection only for the disorders specifically listed at 38 C.F.R. § 3.309(a) as being "chronic" diseases and not for other disorders which might be chronic in a medical senses much less for non-chronic disorders.  

In Walker v. Shinseki, No. 2011-7184, slip op. (Fed.Cir. Feb. 21, 2013); 2013 WL 628429 (C.A.Fed.) the Court interpreted the interplay between 38 C.F.R. §§ 3.303(b), 3.307(a), and 3.309(a) as permitting service connection for chronic diseases listed at 38 C.F.R. § 3.309(a) in two circumstances.  First, when a listed chronic disease is shown inservice or within a presumptive period under 38 C.F.R. § 3.307 which requires that it be "well diagnosed beyond question" or "beyond legitimate question."  Walker, slip op. at 11 and 12.  The second circumstance is when a condition is noted during service or a presumptive period but is not shown to be chronic or when a diagnosis of chronicity may be legitimately questioned such that a chronic disease is not shown and, here, proven continuity of symptomatology then establishes the nexus with the current disease and also confirms the existence of chronic disease during service.  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, under § 3.303(b) provides for presumptive service connection or service connection by use of continuity of symptomatology.  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

38 U.S.C.A. § 1154(a) requires consideration of all pertinent medical and lay evidence.  "[T]here is no categorical requirement of 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis'."  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (citing v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) quoting Jandreau , 492 F.3d at 1377 (2007)); see also 38 C.F.R. § 3.307(b) (a determinative factual basis can be shown by medical or competent lay evidence) and 38 C.F.R. § 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence, but it is a factor.  Buchanan, 451 F.3d at 1336 (lay evidence concerning continuity of symptoms after service, if credible, may be competent, even without contemporaneous medical evidence).  In other words, it may not be determined that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) (citing Buchanan, Id.).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once lay evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).   

Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson is competent to testify as to his symptoms.  Clyburn v. West, 12 Vet. App. 296, 300 (1999) (a person is competent to attest to tinnitus).  

The Board recognizes that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, both of which generally require competent medical evidence.  In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

Combat service requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy must be resolved on a case-by-case basis.  Id.   

The Veteran's awards and decorations include the Expert M-16 badge, he served in Vietnam for approximately one year, and his military occupational specialty was an armored intelligence specialist.   As the evidence of record supports a finding that the Veteran was engaged in combat during his active duty service, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.  Thus, the Board accepts that the Veteran was exposed to loud noise during his active service. 

Although the Veteran's STRs are absent of any findings or complaints of tinnitus, in statements and testimony presented throughout the appeal he has maintained that his current tinnitus began during and is related to his active service, wherein he sustained acoustic trauma during combat.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current tinnitus was incurred during his active service.  As noted above, the Veteran's service information supports his reports of exposure to excessive noise during his active service.  The post service medical evidence of record reflects that the Veteran is currently diagnosed with tinnitus.  

The Board finds that as to the negative opinion as to the relationship of the tinnitus to service, due to the subjective nature of tinnitus the Veteran, as a layperson is competent to testify as to his symptoms.  Clyburn, 12 Vet. App. at 300; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis and causation of a condition).  Also, the Board finds that, taken along with his statements that he was exposed to excessive noise during his combat service, that he experienced tinnitus during active service and since that time, and his tinnitus has been concomitant with his now service-connected bilateral hearing loss and that resulted from that both resulted from combat noise exposure, they put the evidence in relative equipoise.  Accordingly, entitlement to service connection for tinnitus is warranted.  In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


